Citation Nr: 1146403	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  10-04 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for a gastrointestinal disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous disorder and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  rating decisions issued in March 2004 and September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified regarding his service connection claims for an acquired psychiatric disorder and a gastrointestinal disorder at a video-conference hearing before the undersigned Veterans Law Judge in July 2011.  A transcript of those proceedings has been associated with the Veteran's claims file.  The Veteran also withdrew his service connection claim for hepatitis during this hearing, and as the record failed to reflect that the Board had jurisdiction over his bilateral knee disorder service connection claim, the Veteran did not offer testimony regarding that issue.

The record reflects that in a March 2010 statement, the Veteran's attorney submitted a claim for entitlement to a total disability rating based on individual unemployability (TDIU).  As this claim has not been developed by the RO, it is hereby REFERRED to the RO for appropriate action.

The issues of entitlement to service connection for a bilateral knee disorder and a gastrointestinal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO.



FINDINGS OF FACT

1.  During the July 2011 Board video-conference hearing, the Veteran withdrew his appeal seeking service connection for hepatitis on the record.

2.  The Veteran's service treatment records fail to reflect any psychiatric complaints or reference to a psychiatric disorder.

3.  The Veteran's report of experiencing psychiatric symptoms during and continually since service is not credible.

4.  The first post-service treatment for psychiatric complaints is in 1988, approximately 11 years after the Veteran's discharge from service.

5.  The Veteran is not currently-diagnosed to have PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran of the claim of entitlement to service connection for hepatitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for service connection for an acquired psychiatric disorder, claimed by the Veteran as a nervous disorder and PTSD and currently diagnosed as major depression with psychosis, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Service Connection Claim

During his July 2011 Board hearing, the Veteran indicated that he wished to withdraw his appeal seeking service connection for hepatitis.  The Board notes that VA regulations provide that withdrawal of appeals on the record during a hearing are not required to be in writing.  See 38 C.F.R. § 20.204.  

Because the Veteran has withdrawn this claim, there is no remaining allegation of error of fact or law with respect to the claim.  Therefore, dismissal of the Veteran's appeal for service connection for hepatitis is the appropriate action.  See 38 U.S.C.A. §  7105(d).  

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

With regard to the Veteran's acquired psychiatric disorder service connection claim, whose merits are addressed in this appeal, VA's notice requirements were satisfied by a letter issued in October 2003, prior to the initial adjudication this claim.  This letter advised the Veteran of the information VA would obtain, the information he was responsible for obtaining, and the criteria for establishing service connection.  In light of the denial of the Veteran's service connection claim, no prejudice to the Veteran results from any failure to provide notice pursuant to Dingess/Hartman, 19 Vet. App. 473.  

Regarding VA's duty to assist, the Veteran's service, private, and VA treatment records have been obtained, and the Veteran has not identified any records as relevant that are not of record.  The Veteran also testified at a Board hearing before the undersigned Veterans Law Judge.  However, the Board finds that VA's duty to provide the Veteran with a VA examination with regard to his acquired psychiatric disorder service connection claim has not been triggered, as the Board has determined that the Veteran's report of experiencing psychiatric symptoms during and continually since service is not credible; the first post-service treatment of record for a psychiatric disorder is many years after service; the Veteran is not currently diagnosed with PTSD; and his psychiatric treatment of record does not suggest that the etiology of his psychiatric disorder is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's acquired psychiatric disorder service connection claim.  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Service Connection

The Veteran contends that his currently-diagnosed acquired psychiatric disorder began in service and was triggered by an altercation that he had with a fellow service member.  

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2011). 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson, 12 Vet. App. at 253; 38 C.F.R. § 3.303(a) (2011).

The Veteran's service treatment records fail to reflect that he reported any psychiatric symptoms during service, and while the Veteran's separation medical examination form was not completed, the Veteran denied ever having experienced various psychiatric symptoms in his contemporaneous separation medical history report.  Specifically, the Veteran denied ever having experienced depression or excessive worry, nervous trouble of any sort, or frequent trouble sleeping.  Additionally, the Veteran denied ever having received treatment for a mental condition, and he denied ever having an illness or injury other than those noted on his medical history report.  The Veteran made similar denials in post-service reservist medical history reports completed in August 1980 and October 1988, and the corresponding medical examination reports reflect that the Veteran was clinically assessed as psychiatrically sound.

A September 1988 private treatment record reflects the first post-service psychiatric treatment of record, at which time the Veteran was diagnosed with anxiety.  Subsequent treatment records from this private provider reflect the Veteran's treatment for anxiety through 1998.  The Veteran's VA treatment records reflect that his current psychiatric disorder has been most recently characterized as major depression with psychosis (previously referred to as major depressive disorder with psychotic features and alcohol abuse).  However, none of the treatment records, including letters from the Veteran's psychiatric treatment providers, suggests that the etiology of the Veteran's current psychiatric disorder is related to service. The records also fail to reference any indication that the Veteran has PTSD, nor do the Veteran's treatment records reference the Veteran's reported in-service stressful event of engaging in an altercation with a fellow service member, which he now reports triggered his current psychiatric disorder.

Turning first to the Veteran's assertion that his psychiatric disorder initially manifested in service as he experienced nervousness both at the time of his discharge and after service (as reflected in November 2004 statement), the Board first acknowledges that the Veteran is competent to report the onset of his psychiatric symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   However, the Veteran's assertion is belied by the Veteran's denial of ever having experienced "nervous trouble of any sort" and several other psychiatric symptoms upon separation from service, as well as in medical history forms completed in August 1980 and October 1988.  Moreover, the fact that the Veteran had sought treatment for anxiety in September 1988, but denied ever experiencing nervous trouble of any sort nor ever having received treatment for a mental condition in an October 1988 reservist form, further undermines his credibility as an accurate historian.  Furthermore, during his Board hearing, the Veteran testified that his psychiatric symptoms began after (not during) service.  Accordingly, the Board finds that given these inconsistencies, the Veteran's reports regarding the onset and continuity of his psychiatric disorder are not credible and should be afforded little probative weight.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  

The Board further notes that the Veteran's first psychiatric treatment of record is in 1988, approximately 11 years after the Veteran's discharge from service.  This gap between the Veteran's separation from service and his first treatment for psychiatric symptoms many years after service is further evidence against the conclusion he had psychiatric symptoms in service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that a theory of service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

With regard to the Veteran's assertion that he should be service-connected for PTSD, a psychiatric disorder that can have a remote onset from the event triggering the disorder, the Veteran has testified that an in-service altercation between himself and a fellow service member triggered his psychiatric disorder.  The Veteran testified that the service member attacked the Veteran in retaliation for the Veteran's tardiness in relieving him for a prior duty shift and threatened to throw the Veteran overboard.  The Veteran further testified that the altercation was witnessed by a Master at Arms, and as a result of ensuing disciplinary actions, the Veteran's fellow service member was discharged from service.  The Board acknowledges that efforts to corroborate this reported in-service PTSD stressor have not been made.  However, assuming arguendo that this reported stressor did indeed occur, the Board notes that the Veteran is not currently-diagnosed with PTSD, nor do his treatment records reflect that PTSD has ever been considered as a possible diagnosis.  Furthermore, the Veteran's psychiatric treatment of record does not reflect the Veteran's report of this, nor any in-service event, as a contributing factor to his current psychiatric disorder, nor do the Veteran's treatment records suggest that his psychiatric disorder is related to service.  

Thus, given the Board's determination that the Veteran's reports regarding the onset and continuity of his psychiatric symptoms is not credible; the first treatment for a psychiatric disorder many years after service; and the lack of a diagnosis of PTSD nor any suggestion by the Veteran's psychiatric treatment providers that his current psychiatric disorder is related to service; the Board finds that a basis for granting service connection for an acquired psychiatric disorder has not been presented.  Accordingly, the Veteran's appeal of this issue is denied.

ORDER

The appeal of the claim for service connection for hepatitis is dismissed.

Service connection for an acquired psychiatric disorder, claimed by the Veteran as a nervous disorder and PTSD, is denied.


REMAND

With regard to the Veteran's bilateral knee disorder service connection claim, the Board notes that at the time of the Veteran's video-conference hearing before the undersigned Veterans Law Judge, the Veteran's substantive appeal form (VA Form 9) expressing his intent to appeal his bilateral knee disorder service connection claim was not of record.  Subsequent to the hearing, the Veteran's attorney submitted the VA Form 9, accompanied by a facsimile confirmation verifying that it was indeed submitted to VA in a timely fashion.  As such, the Board finds that this evidence serves to perfect the Veteran's appeal, thereby affording the Board jurisdiction over this claim.

In his VA Form 9, the Veteran expressed his desire to participate in a Board hearing regarding this claim.  As the record failed to reflect that the claim was in appellate status at the time of the Veteran's 2010 Board hearing, the Veteran did not offer any testimony regarding his theory of entitlement.  Accordingly, the claim must be remanded to afford the Veteran an opportunity to participate in his requested hearing.  See 38 C.F.R. § 20.700 (2010) (a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person); see also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2010) (pertaining specifically to hearings before the Board). 

With regard to the Veteran's gastrointestinal disorder service connection claim, the Veteran asserts that his current gastrointestinal disorder began during service and was manifested by a sensation of "having knots" in his stomach.  The Veteran further testified that he sought treatment for his stomach disorder shortly after service and continuously thereafter.  The record includes a January 1977 service treatment record reflecting the Veteran's complaint of experiencing left-sided abdominal soreness, stating that his left side hurt when he consumed beer.  The Veteran was assessed with an abdominal muscular strain.  After service, the Veteran sought treatment for epigastric pain and vomiting in April 1981, and an upper gastrointestinal series was deemed to reveal normal results.  A May 1986 private treatment record reflects that the Veteran was diagnosed with gastroenteritis, with subsequent treatment records from this provider reflecting gastrointestinal treatment through 1996.  A May 2008 VA treatment record reflects the Veteran's report of experiencing stomach problems for approximately 35 years (dating the onset of his disorder to the mid-1970's), and the Veteran was diagnosed with dyspepsia and a history of gastroenteritis.  The Veteran's VA treatment records also include a problem list, which reflects that the Veteran has been treated for alcoholic gastritis.

Thus, the record reflects the Veteran's treatment for abdominal pain during service, his reports that his stomach disorder was manifested by epigastric pain during service, his treatment for epigastric pain approximately four years after service, and his current treatment for a gastrointestinal disorder.  Accordingly, the Board finds that VA's duty to provide the Veteran with a VA examination and related medical opinion has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).  

Furthermore, inasmuch as the Veteran reported during service that his abdominal pain was triggered by alcohol consumption, and inasmuch as the Veteran's VA problem list includes a diagnosis of alcoholic gastritis, the Board finds that the VA examiner should clarify whether the Veteran's gastrointestinal disorder is indeed related to his alcohol consumption.  

Lastly, any outstanding VA treatment records should be obtained and associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED for the following action:

1.   The RO should schedule the Veteran for a hearing to be conducted in Atlanta, Georgia before a member of the Board, regarding the issue of service connection for a bilateral knee disorder.  Notification of the scheduled hearing should be sent to the Veteran's latest address of record, and a copy of the notice should be associated with the Veteran's claims file.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

2.  Obtain the Veteran's VA treatment records from June 2003 to April 2008 and from September 2009 to the present.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to address the etiology of any currently-diagnosed gastrointestinal disorder.

The examiner should review the Veteran's claims file in conjunction with the examination, including: the Veteran's January 1977 service treatment record reflecting his complaint of left-sided pain, triggered by consuming beer; the first post-service treatment for gastrointestinal complaints in 1981; subsequent treatment records documenting the Veteran's gastrointestinal treatment; and the Veteran's recent VA treatment for dyspepsia and alcoholic gastritis.   

After reviewing this information, the examiner is asked to opine whether it is at least as likely as not that any currently-diagnosed gastrointestinal disorder had its onset in, or is otherwise related to the Veteran's military service.  The examiner should also state the role alcohol consumption may have played in the onset of any current gastrointestinal disorder. 

A complete rationale should be provided for any opinion expressed.  If the examiner determines that a medical opinion cannot be rendered without resorting to mere speculation, an explanation as to why that is so is requested, including a recitation of what  missing facts or evidence would allow the examiner to render a medical opinion without resorting to speculation.  

4.  Then, re-adjudicate the Veteran's gastrointestinal disorder service connection claim.  If the full benefit sought with regard to the appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


